Citation Nr: 0324774	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a staph infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1958 to 
March 1960.

This case comes before the Board of Veterans' Appeals from a 
March 2001 decision of the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2003, 
the veteran testified in support of his claim at a travel 
Board hearing before the undersigned Veterans Law Judge 
(VLJ).  The hearing was held at the RO.

The veteran's initial claim, for service connection for 
vasomotor rhinitis, was filed in March 1960.  That claim was 
denied in April 1960.  Although notified of that denial that 
same month, he did not appeal.

The veteran has received VA outpatient treatment (VAOPT) 
several times.  In his Statement in Support of Claim (VA Form 
21-4138), received in October 2002, he requested that his 
VAOPT records from Dallas, Texas, be obtained.  He also 
requested his records from the "VA Northern India Healthcare 
System."

In a separate October 2002 Statement in Support of Claim, the 
veteran requested hospital records from the 97th General 
Hospital in Frankfurt, Germany, for the time period March 
1958 through April 1960.  And during his travel Board 
hearing, he stated that paperwork was submitted on his behalf 
in an attempt to obtain the complete records of his treatment 
at the Frankfurt hospital, but the name on the paperwork was 
not correct and he did not receive the records.  He also 
indicated during his hearing that he would like the complete 
records of his treatment at the Nuremburg, Germany, hospital.

In a June 2002 letter, the veteran noted that he was a 
patient at the Columbus, Texas hospital as a result of a 
staph infection.  He offered to obtain a copy of the records 
of this hospitalization.

The veteran also stated during his travel board hearing that 
he was treated at a VA hospital in July 2002 in Ft. Wayne, 
Indiana.  And in other testimony during his hearing, he said 
that he would try to see a VA doctor in April 2003 and gave 
the presiding VLJ a letter addressed to the doctor at the 
Primary Care Clinic of the VA Hospital in Houston, Texas.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

In order to reopen a previously denied claim, which was not 
appealed, a veteran must submit "new and material 
evidence."  38 U.S.C.A. §5108; 38 C.F.R. § 3.156.  
For the following reasons, the Board cannot decide, at 
present, whether the claim at issue should be reopened.  



Where a claimant has filed an application to reopen a claim 
and VA has notice of the existence of evidence that may be 
sufficient to reopen the claim, VA has a duty to inform the 
claimant of the necessity to submit that evidence to complete 
his application for benefits.  See Graves v. Brown, 8 Vet. 
App. 522, 525 (1996).  Moreover, VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the appellant's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In support of his claim for SC for a staph infection, the 
veteran requested records from numerous VA facilities - in 
Dallas, Ft. Wayne, and Northern "India."  He also indicated 
he would see a VA doctor at the Primary Care Clinic of the VA 
Hospital in Houston, Texas, in April 2003.  But the only VA 
records currently on file are those from 2000 to May 2002 
from the Houston, Texas, VAMC.  The veteran also asked for 
additional medical records from his treatment in two service 
hospitals in Germany, and those records were not located.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must request all of the 
records pertaining to the treatment of 
the veteran from the VAMC in 
Dallas, Texas, and from the VAMC in 
Houston, Texas, since May 2002.

2.  The RO must obtain all records 
relating to the treatment of the veteran 
during his hospitalization at the VA 
facility in Fort Wayne, Indiana.

3.  The RO must request all relevant 
records not already on file from the 
Primary Care Clinic of the VA Hospital in 
Houston, Texas, at which the veteran may 
have been examined or evaluated after his 
travel Board hearing in March 2003.

4.  The RO must ask for clarification as 
to the specific facility to which the 
veteran was referring when he requested 
records from the "VA Northern India 
Healthcare System."  If this is a VA 
medical facility, the RO must obtain 
these records, pursuant to the mandate in 
Bell, supra.  If it is a private medical 
facility, the veteran should be, and by 
this remand hereby is, informed that he 
must obtain these records.

5.  The veteran should be, and by this 
remand hereby is, informed that he must 
obtain the private medical records from 
the Columbus, Texas, hospital at which he 
was treated.

6.  The RO must take appropriate steps to 
search for the veteran's service medical 
records (SMRs) at the hospitals at which 
he reportedly was treated in 
Frankfurt and Nuremburg, Germany.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




